Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.

 DETAILED ACTION
1. 	This action is responsive to application communication filed on 12/28/2020.
2. 	Claims 1-5, 8, 9, 12, 14, 16, 17, 19 and 21-23 are pending in the case. 
3.	Claims 6, 7, 10, 11, 13, 15, 18 and 20 are cancelled
4.	Claim 1 is an independent claim. 

Allowable Subject Matter
Claims 1-5, 8, 9, 12, 14, 16, 17, 19 and 21-23 are allowed.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Kevin Ross Davis on 1/19/2021.

The application has been amended as follows: 

Claim 1. (Currently Amended) A display device for displaying contents of data associated with operation of a plurality of electronic component mounting machines at a production site, the display device comprising:  
a display; and 
one or more processors configured to:
extract necessity information from the data associated with the operation of the electronic component mounting machines, wherein
the necessity information describes necessity of use of each of a plurality of functions, which are respectively selectively usable in the electronic component mounting machines for production of workpieces by the electronic component mounting machines, 


a function, of the plurality of functions, that is described as necessary by the necessity information is a function that is required in a process performed by the one of the electronic component mounting machines for the production of the workpieces of the production lot, and 
a function, of the plurality of functions, that is described as unnecessary by the necessity information is a function that is not required in the process performed by the one of the electronic component mounting machines for the production of the workpieces of the production lot;
cause the display to display a plurality of icons each corresponding to a respective function of the plurality of functions; and
cause the display to display each of the icons so as to demonstrate the necessity information of the respective function 
displaying an icon of the function that is described as necessary,
displaying an icon of the function that is described as unnecessary, and
displaying the icon of the function that is described as necessary and the icon of the function that is described as unnecessary such that they are distinguished by at least one of at least one of a size, a shape, a color, and a behavior so as to demonstrate the necessity information of the function that is described as necessary and the necessity , wherein
the data associated with the operation of the electronic component mounting machines includes part data which instructs an operation condition for each type of electronic component, and
the one or more processors is configured to cause the display to display a figure that illustrates a shape of the electronic component and the operation condition described by the part data at the same time as when displaying the plurality of icons.  

Claim 10. (Cancelled).

Claim 11. (Cancelled).

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior Art fails to expressly teach, suggest or render obvious “cause the display to display each of the icons so as to demonstrate the necessity information of the respective function including:
displaying an icon of the function that is described as necessary,
displaying an icon of the function that is described as unnecessary, and
displaying the icon of the function that is described as necessary and the icon of the function that is described as unnecessary such that they are distinguished by at least one of at least one of a size, a shape, a color, and a behavior so as to demonstrate the necessity information of the function that is described as necessary and the necessity information of the function that is described as unnecessary, wherein
the data associated with the operation of the electronic component mounting machines includes part data which instructs an operation condition for each type of electronic component, and
the one or more processors is configured to cause the display to display a figure that illustrates a shape of the electronic component and the operation condition described by the part data at the same time as when displaying the plurality of icons”  as recited in the claims and in combination with the other limitations recited. 
In addition, it is not believed to have been within the level of one or ordinary skill in the art, before the effective filing date, to modify or integrate the method of the prior art to incorporate the above features, as recited in the context of claims 1-5, 8, 9, 12, 14, 16, 17, 19 and 21-23, in combination with the other elements recited.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571)272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.